Case 2:17-cv-03679-SVW-AGR Document 218 Filed 01/31/19 Page 1 of 2 Page ID #:4627




     1   LABATON SUCHAROW LLP
     2
         THOMAS A. DUBBS
         tdubbs@labaton.com
     3   CAROL C. VILLEGAS
     4
         cvillegas@labaton.com
         LOUIS GOTTLIEB
     5   lgottlieb@labaton.com
     6   FRANCIS P. MCCONVILLE
         fmcconville@labaton.com
     7   JEFFREY A. DUBBIN (SBN 287199)
     8   jdubbin@labaton.com
         140 Broadway
     9   New York, New York 10005
    10   Telephone: (212) 907-0700
         Facsimile: (212) 818-0477
    11

    12   Counsel for State of New Mexico on behalf of New Mexico State
         Investment Council and Proposed Lead Counsel for the Class
    13

    14                           UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
    15

    16                                                       Case No. 2:17-cv-03679- SVW-AGR

    17   In Re Snap Inc. Securities Litigation               CLASS ACTION

    18                                                      CERTIFICATION AND NOTICE OF
                                                            INTERESTED PARTIES
    19                                                      (Local Rule 7.1-1)
    20

    21                                                      Date: February 25, 2019
                                                            Time: 1:30 p.m.
    22                                                      Courtroom: 10A – 10th Floor
    23                                                      Judge: Honorable Stephen V. Wilson
    24

    25

    26
    27

    28
         CERTIFICATION AND NOTICE OF INTERESTED PARTIES (LOCAL RULE 7.1-1)
Case 2:17-cv-03679-SVW-AGR Document 218 Filed 01/31/19 Page 2 of 2 Page ID #:4628




     1   TO: THE COURT AND ALL PARTIES OF RECORD
     2           The undersigned, counsel of record for Lead Plaintiff Movant State of New
     3   Mexico on behalf of New Mexico State Investment Council (“New Mexico SIC”),
     4   certifies that the following listed party (or parties) may have a pecuniary interest in
     5   the outcome of this case. These representations are made to enable the Court to
     6   evaluate possible disqualification or recusal.
     7           Party                                          Connection and Interest
     8           New Mexico SIC                                  Lead Plaintiff Movant
     9

    10
         DATED: January 31, 2019                             /s/ Jeffrey A. Dubbin
                                                              Jeffrey A. Dubbin (SBN 287199)
    11

    12
                                                             Attorney of Record for State of New
                                                             Mexico on behalf of New Mexico State
    13                                                       Investment Council
    14

    15

    16

    17

    18
    19

    20

    21

    22

    23

    24

    25

    26
    27

    28

         CERTIFICATION AND NOTICE OF INTERESTED PARTIES (LOCAL RULE 7.1-1)
